DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David D. Brush (Reg. No. 34,557) on February 4, 2021.
The application has been amended as follows: 
1. (Currently Amended) A method comprising:
	dynamically configuring a set of at least one terminal of at least one client user of an operator managing a first communications network, prior to 
the configuring being performed by a control entity of the second network and comprising the following acts each performed by the control entity before the at least one terminal requests attachment to the second network:
receiving, from a control entity of the first network, a management instruction enabling the attachment of the at least one terminal to the second network for a geographical area, wherein the management instruction comprises an identifier of each of the at least one terminal in the set and an item of information that limits attachment duration of the at least one terminal to the second network,
the control entity to authorize the attachment of the at least one terminal to the second network on the basis of the received management instruction and the item of information limiting attachment duration of the at least one terminal to the second network, and
dynamically configuring the at least one terminal by sending, only to the at least one terminal of the set for which the identifier was received, at least one configuration parameter that enables the at least one terminal to attach to the second network for the limited attachment duration, the at least one terminal lacking pre-configuration data for attaching to the second network prior to the sending.

2. (Currently Amended) The configuration method as claimed in claim 1, wherein the item of information limiting attachment duration comprises a date or a duration. 

3. (Currently Amended) The configuration method as claimed in claim 1, wherein the management instruction comprises the at least one identifier of the at least one terminal for which the management instruction is valid.

5. (Currently Amended) The configuration method as claimed in claim 1, wherein the item of information limiting attachment duration comprises a quantity of credits. 

6. (Currently Amended) The configuration method as claimed in claim 1, wherein configuring the control entity adding filtering rules that authorize or not authorize attachment of terminals to the second network.

configuring the control entity comprises configuring at least one criterion used to authorize or not authorize the attachment of the terminal. 

11. (Currently Amended) A configuration device implemented in a control entity of a second network and comprising: 
	a processor; and
	a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the configuration device to configure dynamically a set of at least one terminal of at least one client user of an operator managing a first communications network, prior to attachment of the at least one terminal to the second communications network whose transmission resources are temporarily used to route data from the at least one terminal to a remote server, 
	the configuring comprising the following acts each performed by the configuration device before the at least one terminal requests attachment to the second network:
receiving, from a control entity of the first network, a management instruction enabling the attachment of the at least one terminal to the second network for a geographical area, wherein the management instruction comprises at least one identifier of each of the at least one terminal in the set and an item of information that limits attachment duration of the at least one terminal to the second network,
configuring the control entity to authorize the attachment of the at least one terminal to the second network on the basis of the received management instruction and the item of information that limits attachment duration of the at least one terminal to the second network, and
dynamically configuring the at least one terminal by sending, only to the at least one terminal of the set for which the identifier was received, at least one configuration parameter that enables the at least one terminal to attach to the second network for the limited attachment duration, the at least one terminal lacking pre-configuration data for attaching to the second network prior to the sending.

12. (Currently Amended) A terminal of a client user of an operator managing a first communications network, able to attach to a second communications network whose transmission resources are temporarily used to route data from the terminal to a remote server, the terminal comprising:
	a receiver;
a processor; and
a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor dynamically configure the terminal to:
send a request to the second network to attach to the second network; and
prior to sending the request to attach to the second network:

receiving from a control entity of the second network, through the receiver, at least one configuration parameter that enables the attach to the second network for a limited duration authorized by the control entity of the second network, the at least one configuration parameter having been sent by the control entity of the second network in response to a management instruction received by the control entity from the first network identifying the terminal, the management instruction comprising an item of information that limits the attachment duration of the terminal to the second network and, the terminal lacking pre-configuration data for attaching to the second network prior to receiving the at least one configuration parameter,
receiving, through the receiver, an attachment control message comprising conditions of attachment to the second network, 
configuring the terminal to enable the terminal to effectively request attachment to the second network based on the at least one configuration parameter, the configuring comprising updating a list of networks that the terminal is able to access to include the second network, a geographical area associated with the second network and a duration for which the terminal is able to attach to the second network



13. (Currently Amended) The terminal as claimed in claim 12, wherein the item of information that limits the attachment duration of the terminal to the second network comprises a number of user credits.

14. (Canceled) 

: 
	dynamically configure a set of at least one terminal of at least one client user of an operator managing a first communications network, prior to the attachment of the at least one terminal to a second communications network whose transmission resources are 
the configuring comprising the following acts each performed by the control entity before the at least one terminal requests attachment to the second network 
receiving, from a control entity of the first network, a management instruction enabling the attachment of the at least one terminal to the second network for a geographical area, wherein the management instruction comprises at least one identifier of each of the at least one terminal in the set and an item of information that limits attachment duration of the at least one terminal to the second network,
configuring the control entity to authorize the attachment of the at least one terminal to the second network on the basis of the received management instruction and the item of information that limits attachment duration of the at least one terminal to the second network, and
dynamically configuring the at least one terminal by sending, only to the at least one terminal of the set for which the identifier was received, at least one configuration parameter that enables the at least one terminal to attach to the second network for the limited attachment duration, the at least one terminal lacking pre-configuration data for attaching to the second network prior to the sending.
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646